DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Japanese Patent Application Publication # JP2008-305952A).
Regarding Claim 1, Chang discloses a circuit board, comprising: 
a substrate (i.e. dielectric resin film 50/insulating layer 18/carrier body 10 w/ metal barrier layer 12); 
a plurality of contacts (i.e. solder ball/connection pads of ultra-fine circuit/wiring layer 16) disposed on a surface of the substrate, wherein the contacts have a plurality of plating regions (i.e. ultra-fine circuit/wiring layer 16 is shown to have different regions which are separated by insulating layer 18 and are formed by electroplating) and a metal layer (i.e. the metal of the outermost ultra-fine circuit/wiring layer 16 where solder balls 42/52/62 are filled) on the plating regions, and the plating regions have at least two different sizes (i.e. the different sizes are shown in the cited figures); and 
a solder mask (i.e. solder mask bottom 51) covering the surface of the substrate and covering edges of the plating regions (i.e. as shown particularly in Fig. 10), wherein topmost surfaces of the contacts are below a top surface of the solder mask (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0007-0018).
Chang does not explicitly disclose that a gap between the topmost surfaces of the contacts and the top surface of the solder mask is larger than 0µm and is smaller than 5µm.
However, Chang mentions that it is well known in the art of circuit boards and packages for parts such as a copper conductive layer to have a thickness of 1.5 to 5.0 microns (i.e. µm) (Paragraph 0004). Therefore, it would have been obvious to one skilled in the art to make a gap between the topmost surfaces of the contacts and the top surface of the solder mask be larger than 0µm and smaller than 5µm in Chang, since it would be an obvious matter of design choice and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would also have been obvious to one of ordinary skill in the art at the time the invention was made to make a gap between the topmost surfaces of the contacts and the top surface of the solder mask be larger than 0µm and smaller than 5µm in Chang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 2, Chang discloses a plating line (i.e. ultra-fine circuit/wiring layer 16) extending from a first plating region of the plating regions and terminated at an edge of the substrate (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0006-0018). Chang states that ultra-fine circuit/wiring layer 16 contains ultra-fine wiring lines that are achieved by using electrolytic plating in order to improve the thin line capability and density of the circuit for use with multi-I/O semiconductor.

Regarding Claim 3, Chang discloses a plating line tail extending from a second plating region of the plating regions and pointing to a third plating region of the plating regions (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0006-0018). Chang states that ultra-fine circuit/wiring layer 16 contains ultra-fine wiring lines that are achieved by using electrolytic plating in order to improve the thin line capability and density of the circuit for use with multi-I/O semiconductor. Chang also does not particularly limit how many “plating regions” can be located in the structure and provides for connecting a third semiconductor element which would necessitate further “plating regions”. Also, since Chang uses a patterned photomask layer and electroplating to manufacture the ultra-fine circuit layer, modifying wiring patterns would be simple and would depend on the requirements of the circuit. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plating line tail extending from a second plating region of the plating regions and pointing to a third plating region of the plating regions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 4, Chang discloses that the plating line tail is connected to the second plating region and is not connected to the third plating region (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0006-0018). Chang states that ultra-fine circuit/wiring layer 16 contains ultra-fine wiring lines that are achieved by using electrolytic plating in order to improve the thin line capability and density of the circuit for use with multi-I/O semiconductor. Also, since Chang uses a patterned photomask layer and electroplating to manufacture the ultra-fine circuit layer, modifying wiring patterns would be simple and would depend on the requirements of the circuit. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the plating line tail connected to the second plating region and not connected to the third plating region, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Regarding Claim 5, Chang discloses two plating line tail extending from adjacent two of the plating regions and pointing to each other (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0006-0018). Chang states that ultra-fine circuit/wiring layer 16 contains ultra-fine wiring lines that are achieved by using electrolytic plating in order to improve the thin line capability and density of the circuit for use with multi-I/O semiconductor. Also, since Chang uses a patterned photomask layer and electroplating to manufacture the ultra-fine circuit layer, modifying wiring patterns would be simple and would depend on the requirements of the circuit. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have two plating line tails extending from adjacent two of the plating regions and pointing to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70

Regarding Claim 6, Chang discloses that each of the contacts comprises: a nickel layer in contact with the corresponding plating region; and a gold alloy layer on the nickel layer (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0005-0018). Chang states that it is well known in the art to use nichrome (nickel-chromium) gold layers in ultra-fine circuit technology. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the contacts comprise a nickel layer in contact with the corresponding plating region and a gold alloy layer on the nickel layer, Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 7, Chang discloses that the metal layer (i.e. the metal of the outermost ultra-fine circuit/wiring layer 16 where solder balls 42/52/62 are filled) is embedded in at least one of the plating regions (Fig. 1-4, 7, 10-11; Abstract; Paragraphs 0005-0018).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/William H. Mayo III/Primary Examiner, Art Unit 2841